Motion Granted; Order filed September 1, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00283-CV
                                  ____________

                THE CITY OF ANAHUAC, TEXAS, Appellant

                                        V.

                        C. WAYNE MORRIS, Appellee


                   On Appeal from the 344th District Court
                         Chambers County, Texas
                      Trial Court Cause No. CV28119

                                    ORDER

      The City of Anahuac, Texas filed a notice of appeal from the final judgment
signed March 2, 2015. C. Wayne Morris filed a notice of cross-appeal from the
same judgment. On August 25, 2015, C. Wayne Morris filed an unopposed motion
to dismiss the cross-appeal. The motion is granted. Accordingly, we order the
cross-appeal filed by C. Wayne Morris DISMISSED. The City of Anahuac’s
appeal remains pending before the court.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.